DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All of the double patenting rejections set forth in the non-final rejection of 9/3/21, pages 3-7, paragraphs 4-8 have been withdrawn since applicant has filed terminal disclaimers.

REJECTIONS REPEATED
The 103 rejection set forth in the non-final rejection of 9/3/21, pages 2-3, paragraphs 2-3 are repeated for the reasons of record.  Applicant has added the limitation “wherein the polyethylene composition has a processability indicator of at least 15, wherein the processability indicator is defined as: processability indicator = 100/n, where n is the shear viscosity measured at 105 s-1 at 240°C” to claim 1.  However, Wang discloses wherein the polyethylene composition has a processability indicator of at least 15, wherein the processability indicator is defined as: processability indicator = 100/n, where n is the shear viscosity measured at 105 s-1 at 240°C (paragraphs [0060 – 0061], [0182 – 0183], Table 3 and Fig. 1).

NEW REJECTIONS
There are no new rejections.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 2/18/22 have been carefully considered but are deemed unpersuasive.
Applicant has claimed unexpected results with regard to shear strength, tear strength and tensile strength from Table 11 of the instant specification.  However, any claim to unexpected results should be in declarative form.  Furthermore, claim 1 does not recite shear strength, tear strength and/or tensile strength, therefore, the unexpected results are not commensurate in scope with claim 1.
Applicant has argued that Wang and Campbell do not disclose wherein the polyethylene composition has a processability indicator of at least 15, wherein the processability indicator is defined as: processability indicator = 100/n, where n is the shear viscosity measured at 105 s-1 at 240°C.  However, Wang discloses wherein the polyethylene composition has a processability indicator of at least 15, wherein the processability indicator is defined as: processability indicator = 100/n, where n is the shear viscosity measured at 105 s-1 at 240°C (paragraphs [0060 – 0061], [0182 – 0183], Table 3 and Fig. 1).
Applicant has argued that the term “integrally molded” is not simply a method limitation.  The examiner disagrees as the term “integrally molded” is a method limitation which is not germane to the patentability of a product in a product claim (MPEP 2113).  Moreover, that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice (MPEP 2144.04 (V)(B)).
Applicant’s arguments with regards to the double patenting rejections are moot since the double patenting rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCMFebruary 25, 2022